Title: Jonathan Williams, Jr., to the American Commissioners, [3 March 1778]
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes March 3. 1778
Since my last of the 28 Ultimo I have recvd. advice that the Duchesse of Grammont still remains at St. Nazarre. I hear that two Ships of War which were designed to join the Fleet are returned to Rochfort, we have therefore judged proper to detain the Grammont ’till further orders, in hopes that you will be able to obtain these Ships for a new Convoy: Mr. Ross’s Ship the Henrietta also remains with the Grammont.
This Day arrived here the Brig. Nantes Capt. Chapman from Boston, but brought no public Letters. This Brig is from the Board of War at Boston to the address of Messrs. Pliarne Penet & Co. I have the honour to inclose you two Newspapers which were given me by Capt. Chapman. I have recvd. a Letter from my Father dated Jan. 23. 1778 in which he says he has no News to communicate. I therefore conclude that since the beginning of December, Affairs have remained in the same Situation. I have the honour to be with great Respect Honorable Gentlemen Your most obedient and most humble Servant
Jona Williams J
The Honble The Commrs. of the United States.
 
Notation: Jona Williams Nantes March 3d 78
